Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: There is no prior art that either discloses or renders obvious an interruptible electronic trigger system for a firearm, the system comprising: an electromagnetic actuator trigger unit configured for mounting to the firearm, the trigger unit comprising: a stationary yoke; a rotating member movable about a pivot axis relative to the stationary yoke and operably coupled to a firing mechanism component operable to discharge the firearm; a trigger operably coupled to the rotating member, the trigger manually movable by a user from a first position to a second position for discharging the firearm; a permanent magnet generating a static magnetic field in the stationary yoke and rotating member, the static magnetic field creating a primary resistance force opposing movement of the trigger when pulled by the user; a coil operably coupled to an electric power source and the yoke or rotating member, the coil when energized operable to rotate the rotating member and discharge the firearm; a programmable trigger unit microcontroller operably coupled to the trigger unit, the trigger unit microcontroller configured to: detect a trigger pull event; send a shot initiation signal to a fire control targeting system operably coupled to the trigger unit microcontroller; and Page 133 of 143Atty. Docket No. RUG-1039-US-CP-CON-CP3 receive a shot authorization signal returned from the fire control targeting system in response to receiving the shot initiation signal.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD S TILLMAN, JR whose telephone number is (571)270-7010. The examiner can normally be reached M-F 830-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/REGINALD S TILLMAN, JR/Primary Examiner, Art Unit 3641